U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB For Annual and Transition Reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Mark One) x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the three months ended March 31, 2007 ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-11248 SUNRISE ENERGY RESOURSES, INC. (Name of Registrant as specified in its charter) Delaware 84-0938688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 551 Fifth Avenue, Suite 2020 New York, New York 10017 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (212) 973-0063 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock Check weather the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act¨ Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part II of this Form 10-Q or any amendment to this Form 10-Q.¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule12b-2 of the Act).Yes¨;Nox 1 This filing has been amended to include additional disclosures in response to an SEC comment letter dated December 6, 2006 and restatement of the 2003 and 2004 Statements of Stockholder’s Equity to properly reflect reverse acquisition accounting and to restate the cash flow statements to reclassify certain transactions as non cash and properly classify foreign currency translation gains of losses. State issuer’s revenues for its most recent fiscal year: $1,874,207 The aggregate market value of the voting and non-voting common equity held by non-affiliates as of May 11, 2007 within past 60 days: $15,958,687. As of May 11, 2007, the Registrant had 17,295,167 shares of common stock $.001 par value issued and outstanding. Transitional Small Business Disclosure Format (Check one):Yes¨;Nox 2 SUNRISE ENERGY RESOURCES, INC. FORM 10-QSB TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Financial Statements (unaudited) Item 1. Consolidated Balance Sheets – March 31, 2007 and December 31, 2006 Consolidated Statements of Operations and Comprehensive Loss - for the threemonthsended March 31, 2007 and 2006 Consolidated Statements of Changes in Stockholder’s Equity (Capital Deficit) – March 31, 2007 and December 31, 2006 Consolidated Statements of Cash Flows - for the threemonths endedMarch 31, 2007 and 2006 Notes to Unaudited Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURES 3 Table of Contents PART I. SUNRISE ENERGY RESOURCES INC. CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) March 31, 2007 December 31, 2006 ASSETS (UNAUDITED) CURRENT ASSETS Cash and cash equivalents $ 1,413,094 $ 203,146 Accounts receivable – related party 312,824 165,492 Other accounts receivable and prepayments 911,261 1,014,849 Inventories 161,692 341,013 Taxes receivable 1,135,433 1,029,565 Other current assets 127,345 - Total current assets 4,061,649 2,754,065 NONCURRENT ASSETS Property, plant and equipment, net 6,356,501 5,472,450 Lease/concession acquisition cost of Pari 148,106 161,570 Long-term financial investments 77,534 3,512 Deferred tax asset 69,204 72,417 TOTAL ASSETS $ 10,712,995 $ 8,464,015 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 247,732 $ 237,358 Accounts payable – related party 437,224 764,645 Taxes payable 978,762 944,670 Short term bank loans Short term notes payable 2,313,212 19,598 Other accounts payable and accruals 991,058 1,275,416 Other accounts payable – related party 275,091 275,091 Prepayments for oil and gas 268,659 572,974 Interest payable 274,600 152,354 Interest payable – related party 39,669 56,866 Profit interest payable 17,997 58,946 Total current liabilities 5,844,004 4,357,918 Long term notes payable 5,005,347 4,169,147 Long-term payable to related party 1,391,900 1,391,900 Commitments and Contingencies (Note24) STOCKHOLDERS’ EQUITY Common Stock, $.001 par value, 75,000,000 authorized, 17,233,160 and 17,161,014issued and outstanding as of March 31, 2007 and December 31, 2006 17,233 17,161 Additional Paid in Capital 226,131 80,824 Retained earnings (Accumulated deficit) (1,739,428 ) (1,520,742 ) Accumulated other comprehensive (loss) - foreign currency (32,192 ) (32,192 ) Total stockholders' equity (deficit) (1,528,258 ) (1,454,949 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 10,712,995 $ 8,464,015 The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents SUNRISE ENERGY RESOURCES INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in US Dollars except share amounts) UNAUDITED For the three months ended March 31, 2007 2006 REVENUES - Produced oil & gas $ 584,116 $ 285,452 Purchased oil & gas - 120,174 Total 584,116 405,626 COST OF SALES - (116,637 ) 584,116 288,989 Operating expenses (317,115 ) (130,603 ) Depreciation expense (46,048 ) (69,970 ) Bad debt recovery - Other operating income (expenses) 20,150 40,556 Sales, general and administrative expenses (278,341 ) (118,214 ) OPERATING INCOME (LOSS) (37,239 ) 10,758 OTHER INCOME (EXPENSE) Interest income 67 Interest expense (122,317 ) (41,966 ) Production sharing agreement working interest expense Foreign exchange (loss) (14,007 ) Other expense (11,561 ) LOSS BEFORE TAX (185,124 ) (31,141 ) INCOME TAX (Note 12) (33,563 ) (24,842 ) NET LOSS $ (218,687 ) $ (55,983 ) BASICAND DILUTED LOSSPER SHARE $ (0.01 ) $ (0.00 ) BASIC AND DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 17,175,169 17,022,057 The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents SUNRISE ENERGY RESOURCES INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (CAPITAL DEFICIT) (Expressed in US Dollars except share amounts) UNAUDITED Accumulated Retained Additional Total Common Stock Other Comprehensive Earnings Paid-in Stockholder's Equity Shares Amount (Loss) (Accumulated Deficit) Capital (Capital Deficit) BALANCE, DECEMBER 31, 2003 10,479,900 $ 10,480 $ - $ 48,462 $ (9,103 ) $ 49,839 Common Stock, $0.001 par value, 75,000,000 issued and outstanding 6,520,100 6,520 - - (6,520 ) 17,000 To give effect on the acquisition of EP as of December 31, 2004 - - - (50,886 ) - (50,886 ) Pre acquisition deficit of Sunrise Energy Resources, Inc. - Net (loss) for the year - - - (592,481 ) - (592,481 ) BALANCE, DECEMBER 31, 2004 17,000,000 17,000 - (594,905 ) (15,623 ) (593,528 ) Net (loss for the year) - - - (586,795 ) - (586,795 ) Comprehensive loss for the year - - (32,192 ) - - (32,192 ) BALANCE, DECEMBER 31, 2005 17,000,000 17,000 (32,192 ) (1,181,700 ) (15,623 ) (1,212,515 ) Common stock issued upon Pari acquisition 161,014 161 161 Additional paid-in capital on Pari acquisition 96,447 96,447 Net income (loss) for the year (339,042 ) (339,042) BALANCE, DECEMBER 31, 2006 17,161,014 17,161 (32,192 ) (1,520,742 ) 80,824 (1,454,949 ) Private placement of shares 22,146 22 17,857 17,879 Shares issued for services 50,000 50 127,450 127,500 Net income (loss) for the three months - - - (218,687 ) - (218,687 ) BALANCE, MARCH 31, 2007 17,233,160 $ 17,233 $ (32,192 ) $ (1,739,429 ) $ 226,131 $ 1,528,257 The accompanying notes are an integral part of the consolidated financial statements. 6 Table of Contents SUNRISE ENERGY RESOURCES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in US Dollars) UNAUDITED For the three months ended March 31, 2007 2006 CASH (USED IN) PROVIDED BYOPERATING ACTIVITIES: Net loss $ (218,687 ) $ (55,983 ) Adjustments to reconcile net loss to net cash in operating activities: Depreciation expense 46,048 69,970 Provision for doubtful accounts (20,198 ) (26,293 ) Deferred tax (gain) 3,213 (6,267 ) Net imputed interest expense (income) 8,190 2,877 Other non-monetary expenses 155 - Changes in assets and liabilities: Decrease (increase) in accounts receivable (127,134 ) 57,183 (Increase) in other accounts receivable and prepayments 103,588 88,499 (Increase) in inventories 179,321 38,102 (Increase) decrease in taxes receivable (105,868 ) (34,820 ) (Decrease) increase in accounts payable (317,047 ) 46,504 Increasein taxes payable 34,092 19,997 Increase in other accounts payable and accruals (284,358 ) (215,160 ) (Decrease) increase in prepayments for oil and gas (304,315 ) (147,551 ) Increase in dividend payable (40,949 ) - Increase in interest payable 105,048 (3,369 ) NET CASH FLOW FROM OPERATING ACTIVITIES (938,902 ) (166,311 ) CASH PROVIDED BY FINANCING ACTIVITIES: Senior short term loan/notes received 2,285,425 - Long term loansreceived - 1,112,000 Proceeds from share issuance 17,879 - Promissory notes issued 836,200 - Short term loans repaid (514,851 ) NET CASHFLOW FROM FINANCING ACTIVITIES 3,139,504 597,149 CASH USED IN INVESTING ACTIVITIES Purchase of property, plant and equipment (916,635 ) (142,315 ) Cash inflow on the acquisition - 4,549 Long term investments purchased (74,022 ) - NET CASH FLOW FROM INVESTING ACTIVITIES (990,657 ) (137,766 ) EFFECT OF EXCHANGE RATE CHANGES - - INCREASE (DECREASE) IN CASH 1,209,948 293,072 CASH, at the beginning of the period 203,146 3,419 CASH, at the end of the period $ 1,413,094 $ 296,491 The accompanying notes are an integral part of the consolidated financial statements. 7 Table of Contents SUNRISE ENERGY RESOURCES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SUPPLEMENTAL INFORMATION (Expressed in US Dollars) UNAUDITED Three Months Ended March 31, 2007 2006 Cash paid for: Interest $ - $ 23,387 Income taxes 67,654 31,109 Non-cash investing and financing transactions: Issuance of common stock for acquisition of Pari, Ltd. $ - $ 96,608 Issuance of common stock to Dutchess Private Equity Fund for placement agency services 127,500 - The accompanying notes are an integral part of the consolidated financial statements. 8 Table of Contents NOTES TO THE CONSOLIDATED STATEMENTS (UNAUDITED) 1. NATURE OF BUSINESS All operating activities of Sunrise Energy Resources Inc. are conducted through its wholly owned Ukrainian subsidiaries, TOV Energy-Servicing Company Esko Pivnich (“Esko Pivnich” or “EP”) and Pari, Ltd. (“Pari”) both formed as Ukrainian Closed Joint Stock Companies (CJSC). Esko Pivnich and Pari are engaged in oil and gas exploration and production in the country of Ukraine.During the first quarter of 2007 the Company revenues were derived exclusively from Esko Pivnich’s activities on Karaikozovsk block in Eastern Ukraine where the Company was producing from 2 wells internally labeled #2 and #3. In February 2007, the Company completed a third well on Karaikozovsk block, the internally labeled #21. With regard to the wells #2 and #3 of Karaikozovsk block, Esko Pivnich’s involvement is governed by production sharing agreements (PSA). Since 2000, Esko Pivnich has been a party to the following production sharing agreements on Karaikozovsk block. PSA Counterparty Status EP Capital Contribution*, % EP Profit Share*, % Esko Pivnich PSA # 01-SD dated April 26, 2000 Poltavaneftegazgeologiya Superceded by PSA # 35/970-SD. 100% 60% PSA # 35/970-SD dated August 19, 2004 Okhtyrkaneftogaz Presently in effect. 80% 80% * Esko Pivnich’s capital constribution and profit share are applicable only to Wells #2 and #3 of Karaikozovsk block. Well #21 of Karaikozovsk block has been 100% financed by Esko Pivnich. Accordingly, 100% of profits or losses from Well #21 shall accrue to Esko Pivnich. The Company is currently negotiating the terms ofproduction sharing agreements on Rakitnyansk and Rogan leases in the Eastern Ukraine by Pari and Peremyshlyansk, Niklovitsk, Pilipovsk and Sheremetyevsk field leases held by Pari in the Western Ukraine. In the event, the Company does not enter into any production sharing agreements with respect to remaining properties, EP shall be responsible for 100% of the capital expenditures on such properties and, accordingly, 100% of the profits or losses from wells drilled on these properties shall accrue to the Company. In addition to selling oil and gas produced from its Karaikozovsk block, during the periods presented, the Company purchased oil and gas from third parties. The purchased hydrocarbons were subsequently resold to third parties in order to enable Esko Pivnich to fulfill its monthly delivery obligations. Sunrise Energy Resources Inc. currently has its headquarters at the following address: 551 Fifth Avenue, Suite 2020, New York, New York 10017. Esko Pivnich and Pari conduct their operations from a Kiev office located at the following address: 10a Rileeva St., Kiev, Ukraine. As at March 31, 2007 and December 31, 2006 the Company had 50 and 50 employees respectively. 9 Table of Contents 2. PRESENTATION OF CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months period ended March 31, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007. As contemplated by the Securities and Exchange Commission (SEC) under Rules of Regulation S-B, the accompanying financial statements and related footnotes have been condensed and do not contain certain information that will be included in the Company’s annual financial statements and footnotes thereto. For further information, refer to the Company’s audited consolidated financial statements and related footnotes thereto included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. Going concern - The Company’s consolidated financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As shown in the consolidated financial statements, the Company incurred a net loss of $218,687 during the three months ended March 31, 2007, and, as of March 31, 2007 the Company's current liabilities exceeded its current assets by $1,782,354. Additionally, in order to fully develop the area covered by its licenses, the Company would require substantial amounts in additional funding. In view of the matters described in the preceding paragraph, recoverability of a substantial portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis. The Company’s ability to meet such financing requirements will be subject primarily to the Company’s capability to raise additional funds by way of additional equity and other investments into the Company, to maintain present financing, and to succeed in its future operations. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in operations or meet its obligations on a timely basis. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue in operations. ·The Company plans to continue raising additional equity capital and considers such contributions as significant source of funding for the development of its Licenses. ·Based on its expected production capabilities from the expenditures that will be made as a result of equity and debt financing, the Company believes that it can generate adequate cash flows to support its operations. ·Nevertheless, additional funding requirements may be necessary before the Company is able to rely solely on the production from the licensed properties for the Company’s cash flow requirements. Use of Estimates and Assumptions– The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Due to the inherent uncertainty in making those estimates, actual results reported in future periods could differ from such estimates. Functional and Reporting Currency – The reporting currency of the accompanying consolidated financial statements is the US dollars. Ukrainian entities use Ukrainian Hrivna (UAH) as their functional currency since most of their revenues and operating expenses are denominated in Ukrainian Hrivnas. The Ukrainian Hrivna is not a fully convertible currency outside of Ukraine. The translation of Hrivna denominated assets and liabilities into US dollars for the purpose of these consolidated financial statements does not indicate that the Company could or will in the future realize or settle in USdollars the translated values of these assets and liabilities. 10 Table of Contents The prevailing exchange rates as at March 31, 2007 and December 31, 2006 were approximately 1U.S. dollar to 5.0500 Ukrainian Hrivnas. For the periods ended March, 2007 and 2006, the average exchange rate for 1U.S. dollar was $5.0500 Ukrainian Hrivnas, respectively. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Consolidation – The consolidated financial statements incorporate the financial statements of Sunrise Energy Resources Inc. and other enterprises, where the Company, directly or indirectly exercises control. Control is achieved where the Company has the power to govern the financial and operating policies of an investee enterprise so as to obtain benefits from its activities. All significant intercompany transactions, balances and unrealized gains (losses) on transactions are eliminated on consolidation. Revenue Recognition–For revenue from product sales, the Company recognizes revenue in accordance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements” (“SAB 104”). SAB 104 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Criterion (1) is met as every delivery is covered by a separate contract and the title passes to the customer only upon customer’s acceptance at point of destination, which is in compliance with criterion (2). Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered and accepted by its customers. In accordance with the Company’s standard contract terms, once delivered and accepted the product cannot be returned and no claims can be presented to the Company. The Company recognizes revenue on gross basis. Property, Plant and Equipment– Oil and gas properties are accounted for using the successful efforts method of accounting whereby property acquisitions, successful exploratory wells, all development costs, and support equipment and facilities are capitalized. Unsuccessful exploratory wells are expensed when a well is determined to be non-productive. Other exploratory expenditures, including geological and geophysical costs are expensed as incurred. Depreciation, depletion and amortization of capitalized costs of oil and gas properties is calculated using the unit-of-production method based upon proved reserves for the cost of property acquisitions and proved developed reserves for exploration and development costs. The Company is currently obtaining an independent reserve valuation so that depletion can be properly calculated. Production and related overhead costs are expensed as incurred. Depreciation of assets not directly associated with oil production and certain workover costs on properties subject to time limited licenses has been calculated on a straight-line basis over the economic lives of such assets, estimated to be in the following ranges: Property and Equipment 2years Office Improvements 4 – 5 years Computer Equipment 3 years The gain or loss arising on the disposal or retirement of an asset is determined as the difference between the sales proceeds and the carrying amount of the asset and is recognized in the income statement. 11 Table of Contents In accordance with SFAS 144, we test our long-lived assets for impairment by comparing the carrying value of the assets with the undiscounted expected cashflows from the investments. In the event, the aggregate undiscounted expected cashflows from the investments are below the carrying value of the above investments, the unamortized costs of such fixed assets will be reduced to their fair value. Simultaneously, we will recognize the impairment loss as the amount by which the fair value of the investments exceeds their carrying value. We assess unproved properties on an annual basis to determine whether they have been impaired. If we drill a dry well on a property and elect to abstain from further drilling on this property, the above property will be deemed impaired and we will recognize the impairment loss. Costs related to infrastructure are evaluated by the management based on continuing valuation and future benefit to the Company. If such assets are determined to have lost value, we will recognize impairment at the time. Leasing– Leases are classified as finance leases whenever the terms of the lease transfer substantially all the risk and rewards of ownership to the lessee. All other leases are classified as operating leases. There were no assets held under financial leases. Operating leases are expensed in the period in which they are incurred. Inventories– Inventories are stated at the lower of cost or net realizable value. Cost comprises direct cost of extracted oil and gas, its transportation and handling physically in the pipelines or storages prior to the delivery for sale. Cost is calculated using weighted average method. Net realizable value represents the estimated selling price less all estimated costs to completion and costs to be incurred in marketing, selling and distribution. Accounts Receivable – Accounts receivable are stated at their net realizable value after deducting provisions for uncollectible amounts. Cash and Cash Equivalents – Cash include petty cash and cash held on current bank accounts. Cash equivalents include short-term investments with an original maturity of three months or less that are readily convertible to known amount of cash which are subject to insignificant risk of changes in value. Cash and cash equivalents as of March 31, 2007 and December 31, 2006 consisted mainly of the UAH and USD denominated current accounts. Loans and Other Borrowings– All loans and borrowings are recorded at the proceeds received, net of direct issue costs. Borrowing Costs– Borrowing costs are recognized as an expense in the period in which they are incurred. Convertible Notes and Other Debt Instruments involving Company’s Common Stock -In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. We plan to adopt SFAS No. 159 on January 1, 2008 and have not yet determined the impact, if any, on our consolidated financial statements at the time. Trade and Other Payables– Liabilities for trade and other amounts payable are stated at their nominal value. Value added tax on purchases and sales – Value added taxes (VAT) related to sales is payable to the Ukrainian tax authorities upon collection of receivables from customers. VAT on purchases is offset against VAT collected from sales. The tax authorities permit the settlement of VAT on a net basis. VAT related to sales and purchases which have not been settled at the balance sheet date, (VAT deferred) is recognized in the balance sheet on a gross basis and disclosed separately as a current asset and liability. Where provision has been made against debtors deemed to be uncollectible bad debt expense is recorded for the gross amount of the debtor, including VAT. The related VAT deferred liability is maintained until the debtor is settled or until the debtor is written off for statutory accounting purposes. 12 Table of Contents Income Taxes– Income tax has been computed based on the results for the year as adjusted for items that are non-assessable or non-tax deductible. The Company has adopted Financial Accounting Standards No. 109 (“SFAS 109”), under which the deferred tax is accounted for using the balance sheet liability method in respect of temporary differences arising from differences between the carrying amount of assets and liabilities in the consolidated financial statements and the corresponding tax basis used in the computation of taxable profit. Deferred tax liabilities are generally recognized for all taxable temporary differences and deferred tax assets are recognized to the extent that it is probable that taxable profits will be available against which deductible temporary differences can be utilized. Deferred tax assets and liabilities are offset when they relate to income taxes levied by the same taxation authority and the Company intends to settle its tax assets and liabilities on a net basis. Deferred tax is calculated at rates that are expected to apply to the period when the asset is realized or the liability is settled. It is charged or credited to the income statement, except when it relates to items credited or charged directly to equity, in which case the deferred tax is also dealt with in equity. Fair Value of Financial Instruments– SFAS No.107, “Disclosures About Fair Value of Financial Instruments,” requires disclosure of the fair value of certain financial instruments. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. The fair value of financial instruments approximate their carrying values due to the immediate or short term maturity of these financial instruments. Earnings (Loss) per Share – Earnings (loss) per share are computed in accordance with SFAS No. 128, "Earnings Per Share". Basic earnings (loss) per share are calculated by dividing the net income (loss) available to common stockholders by the weighted average number of shares outstanding during the year. Diluted earnings per share reflect the potential dilution of securities that could share in earnings of an entity. In a loss year, dilutive common equivalent shares are excluded from the loss per share calculation as the effect would be anti-dilutive. Comprehensive Income (Loss) - Statement of SFAS 130, “Reporting Comprehensive Income,” establishes standards for reporting and displaying of comprehensive income, its components and accumulated balances. Comprehensive income (loss) is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income (loss) be reported in a financial statement that is displayed with the same prominence as other financial statements. Foreign exchange translation gains and losses of the Company are reflected in Comprehensive gains and losses. Retirement Benefit Costs– The operating divisions of the Company situated in Ukraine contribute to the state pension, medical and social insurance and employment funds on behalf of all its current employees. Any related expenses are recognized in the income statement as incurred. Segment Reporting– The Company’s business operations are located in Ukraine and relate primarily to exploration and development of crude oil and natural gas properties. Therefore, business activities are subject to the same risks and returns and addressed in the consolidated financial statements of the Company as one reportable segment. 13 Table of Contents 4. PRODUCTION SHARING AGREEMENTS PSA # 01-SD dated April 26, 2000 (Esko Pivnich) In August 2000 the Company together with the state owned geological enterprise Poltavaneftegasgeologiya executed a production sharing agreement (“PSA”) to start exploration and development of the Karaikozovsk field located in the Krasnokutsk area of the Kharkov region. Under the terms of PSA Poltavaneftegasgeologiya acted as the holder of the main geological and exploration licenses allowing for the development of the Karaikozovsk field and the Company was a major investor, having contributed into the establishment of PSA approximately $596,188. In November 2000 a subsidiary of JSC Ukrneft, Okhtirkaneftegas, joined the PSA. Okhtirkaneftegas owned two wells in Karaikozovsk area, the operational usage of which were contributed into the PSA. Also, Okhtirkaneftegas was to provide PSA with certain exploration and capital repair services to be paid at external market rates. In May 2003, due to the expiration of main geological and exploration licenses held by Poltavaneftegasgeologiya, all exploration and development activities on Karaikozovsk field were temporarily suspended. PSA # 35/970-SD dated August 19, 200 4 (Esko Pivnich) In 2004 Esko Pivnich, the Company’s wholly owned subsidiary filed an application with the Ukrainian State Committee for Mineral Resources to continue the exploration and development of Karaikozovsk field and in July 2004 Esko Pivnich obtained the exploration license for Karikozovsk block for the period of 5 years.In accordance with the terms of PSA #35/970 Esko Pivnich was obligated to finance 80% of the capital expenditures while Oktyrkanaftogaz was obligated to finance 20% of the capital expenditures required to maintain and operate Wells #2 and #3. Esko Pivnich and Okhtyrkanaftogaz participated in the resulting profits (losses) from Wells #2 and #3 in the same proportions. 5. ACCOUNTS RECEIVABLE, related party Accounts receivable as of March 31, 2007 and December 31, 2006 consisted of $312,824 and $165,492, respectively. The amounts due from CJSC Infox at December 31, 2006 resulted from several crude oil shipments which took place during 2003 and 2004. During the first three months of 2007, the Company paid $147,332 to CJSC Infox to purchase pipes for Well #21 of Karaikozovsk property. No provision for bad debts has been recorded for these accounts. Management of the Company believes this amount will be paid during 2007. 6. OTHER ACCOUNTS RECEIVABLE AND PREPAYMENTS Other accounts receivable and prepayments as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 Vixen JLM $ 495,030 $ 495,030 Okhtirkaneftegas 198,980 198,980 Fakel 59,406 - Bukros 45,545 45,545 Poltavaneftegasgeology 8,713 8,713 Other 103,587 266,581 Total $ 911,261 $ 1,014,849 The advance paid to Vixen JLM relates to well casings for construction workovers. The amount paid to Okhtirkaneftegas is currently pending litigation (Note 24) though no provision was accrued on it based on the management estimates of the possibility to offset this amount through cancellation of PSA# 01-SD agreement with Okhtirkaneftegas during 2007. 14 Table of Contents 7. INVENTORIES Inventories as of as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 Crude oil – at cost $ 161,692 $ 341,013 Total $ 161,692 $ 341,013 Inventories as of March 31, 2007 and December 31, 2006 are represented by 2,878 and 6,285 bbls of crude oil produced. 8. TAXES RECEIVABLE Taxes receivable as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 VAT receivable $ 1,126,703 $ 1,000,715 Other prepaid tax 8,730 28,850 Total $ 1,135,433 $ 1,029,565 Taxes receivable balances are represented by VAT receivable and other advance tax payments. VAT receivable was discounted at 15% annual rate based on average six months turnover period. 9. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 Wells and infrastructure $ 1,745,628 $ 1,660,103 Office equipment 39,870 39,572 Construction in progress 5,761,235 4,933,429 Total 7,546,733 6,633,104 Accumulated Depreciation (1,190,231 ) (1,160,653 ) Net Book Value $ 6, 356,501 $ 5,472,450 10. LEASE /CONCESSION ACQUISITION COST As of March 31, 2007, the Lease/Concession acquisition cost of $148,106 is stated net of amortization accrued and represents the implied value of the exploration licenses for the Peremishlyansk, Niklovitsk, Chukvinsk, Sheremetivsk and Pilipivsk properties held by Pari, Ltd(Note 22). 11. LONG-TERM FINANCIAL INVESTMENT 15 Table of Contents As at March 31, 2007, long-term investments consisted of $75,554 investment into a production sharing agreement with Galateya Ltd. on Chukvinsk block located in Western Ukraine. The investment was made by Pari, a wholly owned subsidiary of the Company in the form of pipes for future wells to be drilled on the property.Since the investment was made, no activity has taken place in the PSA and the pipes were carried at cost. Pari has a 51% interest in the PSA. The balance of long-term investment as at March 31, 2007 represents 10 common shares of JSC “Ukrneft” at par value of 0.25 UAH accounted for at cost, which approximates their fair market value. 12. INCOME TAX The Company’s provision for income tax for the periods ended March 31, 2007 and December 31, 2006 is as follows: 3/31/2007 12/31/2006 Current tax $ 23,576 $ 64,752 Deferred tax gain 9,987 (9,668 ) Total income tax expense (benefit) $ 33,563 $ 55,085 Deferred taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for tax purposes. The change for the periods ended March 31, 2007 and December 31, 2006 in the Company’s deferred tax position is as follows: 3/31/2007 12/31/2006 Net asset at the beginning of the period $ 69,204 $ 72,417 Charged to income for the period (3,213 ) 9,667 Net asset at the end of the period $ 65,991 $ 82,084 The tax effect on any substantial temporary differences, which give rise to the deferred tax assets as at March 31, 2007 and December 31, 2006 is presented below: 3/31/2007 12/31/2006 Temporary differences that give rise to deferred tax assets Provision for doubtful receivables $ 65,740 $ 85,938 Valuation of VAT receivable 81,828 75,343 Low value items written off 1,689 1,755 Difference in depreciable value of property, plant and equipmentdue to expensing in prior period allowed by Ukrainian low 127,661 123,633 Total $ 276,918 $ 289,668 The deferred tax assets as at March31, 2007 and December 31, 2006, calculated at effective Ukrainian income tax rate of 25%, consists of the following: 16 Table of Contents 3/31/2007 12/31/2006 Deferred tax assets Provision for doubtful receivables $ 16,435 $ 21,485 Valuation of VAT receivable 20,432 18,336 Low value items written off 422 439 Difference in depreciable value of property, plant and equipment due to expensing in prior period under Ukrainian low 31,915 31,657 Total $ 69,204 $ 72,417 The taxation charge for the respective period is different from that which would be obtained by applying the Ukrainian statutory income tax rate to the net loss before income tax. Below is a reconciliation of theoretical income tax at 25% to the actual benefit recorded in the Company’s income statement: 3/31/2007 12/31/2006 (Loss) before income tax and minority interest $ (185,124 ) $ (283,957 ) Theoretical income tax benefit at statutory rate of 25% (46,281 ) (70,989 ) Adjustments due to: Tax effect of (expenses) that are not deductible in determining taxable profit 79,844 126,074 Income tax (benefit) $ 33,563 $ 55,085 As of March 31, 2007 and December 31, 2006 the Company had no loss carry forward for Ukrainian statutory income tax purposes. For United States income tax purposes, the Company has a net operating loss carry forward of over $1,250,000 which expires in periods from 2021 to 2024. As a result, the company has a deferred tax asset of approximately $425,000.This has been fully reserved because realization cannot be assured. 13. ACCOUNTS PAYABLE Accounts payable as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 Accounts payable Okhtyrkaneftegas $ 217,522 $ 204,476 Kachanovsky GPZ 30,210 32,882 $ 247,732 $ 237,358 CJSC Infox, related party 437,224 764,645 Total $ 684,956 $ 1,002,003 17 Table of Contents Third party accounts payable balances as of March 31, 2007 and December 31, 2006 were comprised mostly of payments for exploration and production services due to Okhtirkaneftegas and Kachanovsky GPZ in the amounts of $217,522 (2006: $204,476) and $30,210 (2006: $32,882), respectively. The amounts of $437,224 and $764,645, payable to CJSC Infox, related party as of March 31, 2007 and December 31, 2006, respectively, generally relate to well reconstruction and repair services, provided by third party service companies and paid by CJSC Infox on behalf of the Company. 14. TAXES PAYABLE Taxes payable as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 Fines and penalties $ 598,324 $ 598,682 VAT 325,995 290,983 Exploration tax 46,200 29,898 Profit tax - 302 Resource Tax - 18,658 Social insurance 5,358 3,799 Personal income tax 1,829 1,424 Other taxes 1,056 925 Total $ 978,762 $ 944,670 Taxes payable as March 31, 2007 represent fines and penalties accrued in connection with litigation described in Note 25, and VAT payable relates mostly to sales made in 2006. As discussed in Note 25 with respect to the accrued fines and penalties of $598,324, although the Company has prevailed in the appellate hearing on this matter, the tax authorities filed a counter-appeal.There has recently been a favorable legal precedent where another Ukrainian oil and gas producer prevailed in a similar matter and was cleared of all fines and penalties. Despite the applicability of FIN48 the Company chose not to reverse the accrued provision at this time due to the unpredictability of the local government actions. The Company will not reverse the accrued liability until there is a final court decision that cannot be appealed. 15. SHORT TERM NOTES PAYABLE Dutchess Note On March 26, 2007, the Company issued to Dutchess Private Equities Fund, Ltd. ("Dutchess") a senior promissory note in the face amount of $2,553,125 for gross proceeds of $2,375,000 (the "Dutchess Note"). The Note bears interest at 7% per annum and matures on December 26, 2007 ("Dutchess Note Maturity Date"). Pursuant to the Dutchess Note, the Company is required to make payments to Dutchess of $20,000 on each monthly anniversary from the date of issuance through July 26, 2007. Thereafter the Company is required to pay Dutchess $515,170.57 on each monthly anniversary until paid in full. The Company may prepay the Dutchess Note in full within six (6) months of issuance by paying ninety-seven and one-half percent (97.5%) of the balance due on the face amount, without penalty. The Company has also agreed to provide to Dutchess collateral for the Dutchess Note in the form of forty (40) Put Notices; such Put Notices, which may be held in escrow, are more fully described pursuant to the Company's Investment Agreement with Dutchess, dated September 7, 2006. The Put Notices are to be submitted to Dutchess only in the event of default as provided in the Dutchess Note. In the event that the Dutchess Note is not paid in full by the Dutchess Maturity Date, then, as liquidated damages, the face amount of the Dutchess Note shall be increased ten percent (10%) as an initial penalty and an additional two and one-half percent (2.5%) per month for each month until the face amount is paid in full. Further, in the event of default as provided in the Dutchess Note, Dutchess may elect to, among other things, either switch the Residual Amount (as defined in the Dutchess Note) to a three-year, eighteen percent (18%) interest bearing convertible debenture at a twenty-five percent (25%) discount to the market during conversion or increase the Payment Amount (as defined in the Note) to fulfill the repayment of the Residual Amount. The Company also issued to Dutchess 50,000 shares (“the Dutchess Shares”) of the Company's restricted common stock as compensation of Dutchess’s placement agent services in connection with the transaction. 18 Table of Contents In connection with the issuance of the Dutchess Note, the Company executed and delivered to Dutchess a Security Agreement ("Security Agreement"), and its subsidiaries, Esko Pivnich and Pari, executed and delivered a Secured Continuing Unconditional Guaranty ("Guaranty") and Negative Pledge ("Pledge"). Dutchess Note is senior to all other debt obligations of the Company. The Company recognised the issuance discount of $267,700 resulting from the difference between the face amount of the Dutchess Note of $2,553,125 and net proceeds to the Company of $2,285,425. The above discount is being amortized to interest expense using the effective interest method over the expected term of the Dutchess Note. The Company amortized $8,190 of this amount during first quarter 2007 with a corresponding increase in the carrying value of the Debentures as no coupon payment took place in first quarter 2007. On the Dutchess Note closing date the Company recognized the value of 50,000 Dutchess Shares at the closing price of $2.55 per share which was equivalent to $127,500. This amount was recorded as a deferred cost in the Current Assets section of the balance sheet. The Company is amortizing the above amount over the expected term of the Dutchess Note pro-rata with the coupon payments to Dutchess. During the first three months of 2007, the Company recognized an expense of $155 relating to Dutchess Shares. Other promissory notes Short term promissory notes outstanding as of March 31, 2007 and December 31, 2006, issued in November 2002 at no interest, were payable by November5,2005. These notes in the amounts of $14,257 and $5,341, are payable to Astark and Sipay, respectively. As of March 31, 2007 the holders of the notes had not called for the repayment of the respective amounts.Any valuation adjustment due to the lack of interest has not been calculated, however, such amounts, if any, are not considered to have a material effect on these financial statements. 16. OTHER ACCOUNTS PAYABLE AND ACCRUALS Other accounts payable and accruals as of March 31, 2007 and December 31, 2006 consisted of the following: 3/31/2007 12/31/2006 ZakhidUkrGeology $ 310,094 $ 297,204 Chernigovneftegasgeology 116,623 325,660 MI-SVAKO 145,360 189,750 Naftoservice 31,237 40,143 Other 387,744 422,659 Total $ 991,058 $ 1,275,416 Related parties Advances from shareholders 275,091 275,091 $ 275,091 $ 275,091 Total $ 1,266,149 $ 1,550,507 The amount of $310,094 due to Zakhidukrgeologiya was related to drilling services of the exploration Well #1 of Peremyshlyansk block. The amount of $116,623 due to Chernigovneftegazgeologiya was related to drilling services in respect of Well #21 of Karaikozovsk block. The amount due to M-I Swaco of $145,360 was related to drillbits and other drilling equipment used in drilling the exploration Well #1 on the Company’s Peremyshalyansk block. 19 Table of Contents Other accounts payable and accruals as of March 31, 2007 mostly consisted of non-recurring geological research, geological and exploration works, as well as payroll, short term advances to employees and other prepayments for repair and constructions services. 17. PREPAYMENTS FOR OIL AND GAS Prepayments for oil and gas as of March 31, 2007 and December 31, 2006 represented cash advances received from the Company’s customer in respect of future oil deliveries. The above advances consisted of: 3/31/2007 12/31/2006 Ukrgazenergo $ - $ 316,040 Angronafta 178,082 191,010 Atlantis Techno 49,805 49,805 Naftoimpex 36,040 Other prepayments 4,732 16,119 Prepayments for oil and gas $ 268,659 $ 572,974 18. INTEREST PAYABLE Interest payable as of March 31, 2007 and December, 31 2006, consisted of the following: 3/31/2007 12/31/2006 Millington Solutions Limited – Convertible notes $ 243,233 $ 152,354 Related parties Long term loan – Zaccam Trading, related Party $ 48,559 $ 38,120 Interest accrued on advances received from former shareholders 22,476 18,746 Subtotal related parties $ 71,035 $ 56,866 Total $ 314,268 $ 209,221 Long term loan from Zaccam Trading, a related party, at 3% per annum (Note 20) was obtained in 2006. Interest accrued on amounts payable to former shareholders represents weighted average LIBOR rate for the periods ended March 31, 2007 and December 31, 2006. 19. PROFIT INTEREST PAYABLE As of March 31, 2007 and December 31, 2006, profit interest of$17,997 (12/31/2006: $58,946) was payable to Poltavaneftegasgeologiya and represents an amount that was accrued and partially paid by the Company in respect to profits earned during 2002, and is calculated in accordance with PSA # 01-SD dated April 26, 2000 (Note 25). The Company treated this as expense in its profit and loss account. 20 Table of Contents 20. LONG TERM PAYABLES Long term payables as of March 31, 2007 and December 31, 2006 consisted of the following: Lender/Note Coupon Rate Conv. Price$/share Issue date/Effective Date Due not earlier than 3/31/2007 12/31/2006 FortTrade Nov- 2004 Nov- 2009 $ 465,347 $ 465,347 $ 465,347 $ 465,347 Millington Solutions Ltd. CD-1001 10 % $ 2.20 03/30/2006 03/30/2009 917,200 917,200 СD-1009 10 % $ 2.20 06/6/2006 06/6/2009 1,990,200 1,990,200 CD-1011 6 % $ 1.40 07/25/2006 07/25/2009 805,900 796,400 CD-1013 7 % $ 3.00 02/01/2007 02/12/2010 826,700 - $ 4,540,000 $ 3,703,800 Related parties Zaccam Trading, Ltd. 03/5/2005 03/5/2015 $ 1,391,900 $ 1,391,000 $ 1,391,900 $ 1,391,900 Total $ 6,397,247 $ 5,561,047 Fort Trade As of March 31, 2007 and December 31, 2006, the amount of $465,347 represented interest free note payable for geological and research services rendered by Fort Trade during 2004. Millington Solutions Effective March 30 and June 6, 2006, Sunrise Energy Resources, Inc. executed a Convertible Note Subscription Agreement with Millington Solutions Limited to complete a $1.0 million and $2.0 million, respectively, private placement financing in the form of 10% convertible notes. Each tranche will mature in 3 years of the receipt of funds. The coupon is accrued at the rate of 10% per annum on the unconverted amount and is payable annually on each 12 month anniversary of each tranche until conversion or maturity. The Notes can be converted into Common shares of the Company at a conversion price of $2.20 at the holder's option at any time before the maturity date of each tranche. For Notes converted between interest due dates, the interest would accrue pro-rata and would be paid in the form of additional shares of the Company's Common stock. The number of such additional shares shall be calculated at the same conversion price. On July 25, 2006 the Company executed a new Convertible Note Subscription Agreement with Millington Solutions Limited for the total amount of $1.0 million with 6% сoupon and the conversion price of $1.40 per share. All other terms were identical to the Convertible Note Subscription Agreements that were signed on March 30 and June 6, 2006. On February 1, 2007, the Company executed Convertible Note Subscription Agreement with Millington Solutions Limited for the total amount of $1.0 million with 7% сoupon and the conversion price of $3.00 per share. All other terms were identical to the Convertible Note Subscription Agreements that were signed on March 30 and June 6, 2006. On March 15, 2007 the Company and Millington Solutions Ltd. agreed that interest accrued under the Convertible Debenture Note agreements CD-1001, CD-1009, CD-1011 and CD-1013 (“the Notes”) may be at the Borrower’s election paid when due in accordance with the Convertible Debenture Note terms; or fully or partially capitalized. In the event, the Borrower elects to capitalize the accrued interests under the Notes, the accrued interest shall be added to the outstanding principal. Following such election, the interest in subsequent periods shall accrue on the increased principal balance at the rate provided by each Convertible Debenture Note agreement. The increased outstanding principal may be converted into the Borrower’s shares of common stock in accordance with the terms of each Convertible Debenture Note. On March 20, 2007, the Borrower elected to capitalize the interest payments on CD-1001 and CD-1009 due on the first annual anniversary of each tranche. Millington Solutions was duly notified of the Borrower’s election and the Lender’s acknowledgement of the above election is kept on the Company’s file. 21 Table of Contents Zaccam Trading Ltd. (a related party) Long term payable to Zaccam Trading, Ltd., related party as of December 31, 2006 represents uncollateralized credit line facility with the limit of $5,000,000 bearing 3% per annum accruing on outstanding principal and payable annually (See also Note 17). 21. MILLINGTON CONVERTIBLE DEBENTURE VALUATION The management believes that aside from the embedded conversion option the convertible debentures issued by the Company to Millington Solutions Ltd. do not have any other embedded derivatives. As can be seen from the following table, at the time of issuance, all embedded conversion features were far out of the money: Convertible Debenture Coupon Rate Conv. Price $/share Maximum Price* Average Price* Negative Intrinsic Value** First Tranche Date Last Tranche Date CD-1001 10 % $ 2.20 $ 0.85 $ 0.85 (61 %) 4/5/2006 5/30/2006 СD-1009 10 % $ 2.20 $ 1.00 $ 0.73 (55 %) 6/18/2006 10/1/2006 CD-1011 6 % $ 1.40 $ 1.00 $ 0.83 (29 %) 9/21/2006 1/26/2007 CD-1013 7 % $ 3.00 $ 2.50 $ 3.00 (17 %) 2/12/2007 3/1/2007 * Highest and average closing prices on the date of receipt of funds under each tranche during the period between the first and the last tranche of each Note. ** Negative intrinsic value is calculated as discount from the conversion price. The Company believes that upon issuance the Convertible Debenture was issued at fair value for the following reasons: · the conversion feature was far out of the money and was designed as compensation to the investor for a relatively low coupon rate; · there were no warrants attached to the Millington Convertible Note; · in the event of conversion, the Company had sufficient authorized shares to cover the conversions; · despite being in the money, none of the tranches of CD-1001, CD-1009 and CD-1011 have been converted as of the date of this filing primarily due to the limited liquidity of the stock. Due to the above reasons, the Company believes that the conversion feature does not require separate accounting from the host contract as a derivative instrument pursuant to the provisions of SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”). Alternatively, if the Company elected to comply with SFAS No.155, “Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements No.133 and 140, the Company would need to measure the debentures in their entirety at fair value with changes in fair value recorded as either a gain or a loss in the consolidated statement of operations under the caption “Change in fair value of convertible debt instrument”. Fair value of the Debentures comprising the value of the straight bond plus the value of embedded call option may be determined by Black-Scholes option pricing model. The use of the above formula requires certain assumptions that are subject to significant management judgment. 22 Table of Contents The volatility of the common stock is estimated using a combination of historical and implied volatility, as discussed in SEC Staff Accounting Bulletin No.107. By using this combination, the Company is taking into consideration the historical realized volatility, as well as factoring in estimates of future volatility that the Company believes will differ from historical volatility as a result of the market performance of the common stock, the volume of activity of the underlying shares, the availability of actively traded common stock options, and overall market conditions. The risk-free interest rate used in the Black-Scholes option pricing model is determined by looking at historical U.S. Treasury zero-coupon bond issues with terms equal to the expected terms of the equity awards. In addition, an expected dividend yield of zero is used in the option valuation model, because the Company does not expect to pay any cash dividends in the foreseeable future. For the period from March 1, 2007 to April 30, 2007 during which the Company’s shares traded in the range from $2.50 to $2.65 per share the daily volatility assumption was 1.67%. In addition, the annualized risk-free rate of 5% was assumed. Using the above base assumptions, and assuming that the convertibles would be outstanding for 3 years before they are converted i.e. no early conversion, the fair value of the conversion feature of the convertible debentures outstanding on March 31, 2007 on the issuance day would be $195,960.The fair value of the same convertible debentures on March 31, 2007 given the closing price of $2.62 on that date and using the assumption that debentures with the conversion price of $2.20 (CD-1001 and CD-1009) would be converted within 270 days by December 31, 2007, debentures with the conversion price of $1.40 (CD-1011) would be converted within 180 days bySeptember 30, 2007 while debentures with the conversion price of $3.00 would be converted within 365 days by March 31, 2007. Based on these assumptions the aggregate value of the conversion features related to the beneficial conversion amounts to $1,557,014. To comply with SFAS No. 155, the Company would need to record a loss of $1,361,054 from change in fair value of convertible debt instrument and increase the carrying value of the convertible debentures in the liabilities’ section of the Company’s balance sheet by the same amount. Convertible Debenture Change in Fair Market Valuation of convertible debenture feature Value ofConversion Feature Upon Issuance On 3/31/2007 CD-1001 $ (232,945 ) $ 9,387 $ 242,332 СD-1009 (511,364 ) 14,463 525,827 CD-1011 (689,249 ) 32,792 722,042 CD-1013 72,504 139,317 66,813 Total $ (1,361,054 ) $ 195,960 $ 1,557,014 The Company believes that recording imaginary and estimated gains or losses would cause the financial statements to be misleading. 22. SHAREHOLDERS’ EQUITY During the first 3 months of 2007, the Company raised $17,879 from private placements of 22,146 shares Company’s unregistered stock to non-US investors in reliance on Regulation S as promulgated under the Securities Act of 1933. No dividends were declared or paid by the Company during the periods ended March 31, 2007 and December 31, 2006. 23 Table of Contents 23. LOSS PER COMMON SHARE Basic net loss per common share has been computed based on the weighted-average number of shares of common stock outstanding during the applicable period. In accordance with SFAS No. 128 “Earnings per share”, diluted net income per common share is computed based on the weighted-average number of shares of common stock and common stock equivalents outstanding during the applicable period, as if all potentially dilutive securites were converted into common stock. However, according to paragraph 16 ofSFAS No. 128, no potential common shares shall be included in the computation of any diluted per share amount when a loss from continuing operations exists. Three Months Ended March 31, 2007 2006 (Unaudited) (in US dollars, except per share amounts) Net loss attributable to common stockholders $ (218,687 ) $ (55,983 ) Weighted average common shares outstanding, basic 17,175,569 17,022,057 Loss per common share, basic $ (0.01 ) $ (0.00 ) Weighted average common shares outstanding, basic 17,175,569 17,022,057 Loss per common share, basic $ (0.01 ) $ (0.00 ) 24. RELATED PARTIES Related parties include shareholders and entities under common ownership. Transactions with related parties are performed on terms that are comparable to those available to unrelated parties. For details of related party balances outstanding as ofMarch 31, 2007 and December 31, 2006 see Notes 4, 5, 13, 19 and 20. Our related parties include CJSC Infox and Zaccam Trading, Ltd. During the period ended March 31, 2007 we did not receive any funds from our related parties. During 2006 we received $1,112,000 from Zaccam Trading, Ltd, which was used to drill well #21 of Karaikozovsk block. As of March 31, 2007 and December 31, 2007, the total amounts of $312,824 and $165,492 were due from CJSC Infox, related party, and were comprised of several crude oil shipments which took place in 2004 and 2003.Similarly, the total amounts of $437,224 and $764,645, respectively, payable to CJSC Infox, were mostly on account of wells’ reconstruction and repair services, provided by third party service companies and paid by CJSC Infox on behalf of the Company’s wholly owned subsidiaries EP and Pari. 25. COMMITMENTS AND CONTINGENCIES Licenses’ commitments Esko Pivnich - During 2005 EP received geological and exploration license agreements to develop the Karaikozovsk, Rogan and Rakitnyansk fields. The following amounts of investments are to be incurred under the terms of those agreements during the periods indicated in the table below: 24 Table of Contents Period Amount Rogan field 2005-2009 2,922,772 Rakitnyansk field 2005-2009 3,938,614 Karaikozovskfield 2005-2009 4,241,584 Total $ 11,102,970 Pari - During 2004 Pari received geological and exploration license agreements to develop the Peremishlyansk, Chukvinsk, Scheremetivsk, Niklovitsks and Pilipivsk fields. The following amounts of investments are to be incurred under the terms of those agreements: Period Amount Peremishlyansk field 2004-2009 2,336,634 Chukvinsk field 2004-2009 1,544,554 Scheremetivsk field 2004-2009 712,872 Niklovitsks field 2004-2009 594,059 Pilipivsk field 2004-2009 475,248 Total $ 5,663,367 Environmental remediation – Under Ukrainian law, the Company is obligated to meet certain environmental remediation obligations related to its oil and gas production activities. This amount cannot be estimated at this time but is considered not to be a material amount. Lease commitments – The Company leases office space on a yearly basis and the rent is disclosed in other notes. The Company’s future lease commitments as of March 31, 2007 are as follows: 2007 Office rent – Esko Pivnich $ 15,000 Office rent – Pari 5,200 $ 20,200 Litigation– The Company has been and continues to be the subject of legal proceedings and adjudications from time to time. Management believes that the resolution of all business matters which will have a material impact on the Company’s financial position or operating results have been recorded. JSC Ukrneft, Okhtirkaneftegas–In 2003 the Company filed a claim against JSC Ukrneft, Okhtirkaneftegas, in respect to the advance payment made by the Company in 2002 in the amount of $198,880 in respect of certain capital construction works under PSA # 01-SD dated April 26, 2000 (Notes 4 and 6) which were not completed. In April 2004 after a number of hearings in courts of different levels, the Supreme Court of Ukraine ordered Okhtirkaneftegas to pay outstanding balance without further delays. As of March 30, 2007 the balance had still not been collected. Company plans to terminate PSA # 01-SD and offset the above amount against future payments due to JSC Ukrneft and its subsidiary Okhtirkaneftegas in 2007. 25 Table of Contents Taxes During 2004 the Company was audited by the State Tax Authority of Podolsk region, Kiev, and was assessed additional VAT and Profit tax fines and penalties in the aggregate amount of $598,682 related to 2003 and 2002 years. The amounts were accrued in the respective consolidated financial statements in full (See Note 14 of the Consolidated Financial Statements). “Esko-Pivnich” appealed against the decision and won the appellate hearing, however, the tax administration filed a counter appeal with the Supreme Civil Court of Kiev. The Supreme Civil Court had referred the matter back to Civil Court of Kiev and appointed a committee to conduct an accounting investigation. To date the Company has not received any further correspondence on this matter. In addition, a legal precedent was established in early 2007 where another Ukrainian Oil&gas producer prevailed in a similar case. Since the initial appeal was ruled in favor of the Company, no correspondence from the Supreme court of Kiev has been received and a favorable legal precedent has been established, the Company believes that it has excellent chances of prevailing in this case. We adopted FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109 (“FIN48”), effective January 1, 2007. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with SFAS No. 169, Accounting for Income Taxes. It prescribes a recognition threshold and measurement attribute for financial statements disclosure of tax positions taken or expected to be taken on a tax return and also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Despite the applicability of FIN48 in this situation, the Company chose not to reverse the accrued provision at this time due to the unpredictability of the local government actions. The Company will not reverse the accrued liability until there is a final court decision that cannot be appealed. Ukrainian Tax and Regulatory Environment– The government of Ukraine continues to reform the business and commercial infrastructure in its transition to a market economy. As a result laws and regulations affecting businesses continue to change rapidly. These changes are characterized by poor drafting, different interpretations and arbitrary application by the authorities. In particular taxes are subject to review and investigation by a number of authorities enabled by law to impose fines and penalties. While the Company believes it has provided adequately for all tax liabilities based on its understanding of the tax legislation, the above facts may create tax risks for the Company. 26. RISK MANAGEMENT POLICIES Management of risk is an essential element of the Company’s operations. The main risks inherent to the Company’s operations are those related to credit risk exposures, market movements in foreign exchange rates and in interest rates. A description of the Company’s risk management policies in relation to those risks is provided below. Credit risk–The Company is exposed to credit risk which is the risk that one party to a financial instrument will fail to discharge an obligation and cause the other party to incur a financial loss. The Company structures the levels of credit risk it undertakes by placing limits on the amount assigned or transacted in relation to a particular customer, or groups of customers. Limits on the level of credit risk by customer are approved quarterly by the Credit Committee. 26 Table of Contents Our sales to customers in excess of 5% were as follows: 3/31/2007 12/31/2006 Agrotemp (oil produced internally) $ - $ 892,921 NaftaImpex (oil produced internally) 104,524 - Torpeda (oil resold) 120,174 Torpeda (oil produced internally) 65,076 Spago TOV (oil produced internally) 51,396 Soyuz NPK (oil produced internally) 42,410 CJSC Ukrnafta (gas produced internally) 12,990 Ukrgazenergo (oil produced internally) 263,366 302,574 Ukrtatneft (oil produced internally) 189,769 Nafto Soiuz ((oil produced internally) - 337,169 Bogodukhovsi zavod (oil produced internally) 25,808 Other 26,457 23,689 Total $ 584,116 $ 1,874,207 Currency risk – Currency risk is defined as the risk that the value of a financial instrument will fluctuate due to changes in foreign exchange rates. The Credit Committee sets limits on the level of exposure to a single currency (primarily Ukrainian Hrivna and US Dollar), by entities and in total. Interest rate risk – Interest rate risk arises from the possibility that changes in interest rates will affect the value of a financial instrument. Currently, the Company’s approach to the interest risk limitation is borrowing at fixed rates and for short periods. 27. CONCENTRATION OF BUSINESS RISK The Company’s operating activities are limited to Ukraine. Laws and regulations affecting businesses operating in Ukraine are subject to rapid changes and the Company’s assets and operations could be at risk due to negative changes in the political and business environments. 28. SUBSEQUENT EVENTS On or around April 18, 2007 the Company’s wholly owned subsidiary Esko Pivnich extended the license area of Karaikozovsk lease by approximately 34% from 21,242 acres to 28,490 acres. The new area known as Pavlyukovsk block is adjacent to Karaikozovsk block currently operated by the Company and has similar geological structure. The Company plans to conduct seismic tests and start drilling an exploration well on the extended area in late 2007 and 2008. 27 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Discussion and Analysis of Financial Condition Introduction The following discussion and analysis addresses changes in our financial condition and results of operations during the periods ended March 31, 2007 and 2006. Management’s key objectives for three months period of 2007 were: · Complete drilling Well #21 of Karaikozovsk property; · Drill approximately 60% of the projected depth of Well #1 of the Company’s Peremyshlyansk property; · Commence construction of gas treatment plant and pipeline tie-in with the trunk gas pipeline at Well #21 of Karaikozovsk property; · Commence geological and research works on Rakitnyansk block; We believe that these key objectives were achieved during the three months period of 2007. Our 2007 strategy for the Karaikozovsk field includes the completion of the related infrastructure and launch of Well #21 in early third quarter of 2007. We also plan to start building a pipeline from Well #1 of Rakitnyansk block to tie into the regional gas pipeline. In addition, we plan to finish drilling the exploration Well #1 of Peremyshlyansk block in 2007.We plan to engage an reputable independent petroleum engineering firm in 2007 to prepare a reserve report on Karaikozovsk property. Current Activities Karaikozovsk block During 2006 and three months of 2007, our production predominantly came from Well #2 of Karaikozovsk block which produced at the average rate of approximately 105BOPD with only sporadic inflows from Well #3 which produced during third quarter of 2006 at the rate of approximately 35BOPD but was temporarily shut-in during first three months of 2007 to allow the completion of Well #21 located in the proximity of Well #3. During the first quarter of 2007 Well #21 was successfully completed and thoroughly tested. According to the tests, Well #21 may be expected to produce gas at the initial daily flow rate of approximately 4.0mmcfpd. Rakitnyansk block Well #1 of the Rakitnyansk block was drilled in 2002 to the depth of approximately 4560m (15,000 ft) by Poltavaneftegazgeologiya, which held the license for Rakitnyansk block prior to Esko Pivnich. Poltavaneftegazgeologiya currently acts as Sunrise Energy's PSA partner on the Rakitnyansk block. During the first three months of 2007, the Company has conducted extensive workovers and flow tests that exhibited flow rates of approximately 4.mmcfpd of natural gas, approximately 50 barrels of condensate per day on an 8mm choke. The Company is currently in negotiations with the owner to lease the gas treatment facility, already on site, as well as the other related infrastructure. In addition to the existing treatment facility, the Company plans to build a gas/condensate separation unit and a four-mile gas pipeline to connect to the regional backbone gas network. The Company estimates a total investment of $1.0 million may be required to launch Well #1 into production. This includes the construction of the gas pipeline and the separation unit. Furthermore, the Company estimates that Well #1 can be launched during fourth quarter of 2007. 28 Table of Contents Peremyshlyansk block On March 20, 2006, Pari, Ltd., a wholly owned subsidiary of Sunrise Energy Resources, Inc., commenced the preparatory work to drill its first exploration well on the Peremishlyansk block. The drilling contract has been signed with GP "ZakhidUkrGeologiya", a Ukrainian drilling contractor. The well is designed to be approximately 3700m (12,139 ft) deep. As of March 31, 2007, the Company has drilled approximately 60% of the Peremishlyansk property. Results of Operations Oil and gas production and revenue Three Months Ended March 31, 2007 2006 (Unaudited) (in US dollars, except production amounts) Revenues Revenue from sales of produced oil $ 584,116 $ 274,912 Revenue from sales of resold oil 120,174 Revenue from sales of produced gas 10,540 Revenue, net $ 584,116 $ 405,626 Oil sales, bbls Produced oil 7,980 5,651 Resold oil 2,188 7,980 7,839 Gas sales, mcf - 8,645 Average daily production Oil, bopd 87 62 Gas, mcfpd - 1.2 Average selling prices Oil, $/BBL $ 73.20 $ 50.40 Gas, $/MCF - 1.2 All sales agreements were short-term in nature, with the extension option by mutual agreement of the parties. Our crude oil is sold at wellhead while the natural gas is sold at Kachanovsk gas treatment plant where it is primed to pipeline grade. We recognize revenue from the sale of oil when the purchaser takes delivery of the oil at the field. The company did not incur any additional transportation expenses. The crude oil balances as of March 31, 2007 and March 31, 2006 amounted to 2,878 and 902 Bbls, respectively. 29 Table of Contents Exploration An exploration expense, which includes geological and geophysical expense and the cost of unsuccessful exploratory wells, is recorded as an expense in the period incurred under the successful efforts method of accounting. During the periods ended March 31, 2007 and 2006 we incurred $55,930 and $39,830, respectively in exploration expenses. The Company expects significant exploration expense in 2007-2008 due to the licenses obtained in 2004-2005, and significant investment obligations attached to them, based on the concluded license agreement with the Ministry of Resources of Ukraine (see above). Depreciation, depletion and amortization Depreciation, depletion and amortization (“DD&A”) of oil and gas properties is calculated under units of production method, following the successful efforts method of accounting, as described in Note 1 of the Notes to Consolidated Financial Statements.As at the date of this report an independent reserve engineering study is being obtained. Oil and gas production equipment and workover costs were the main contributor into the depreciation expense for the periods ended March 31, 2007 and 2006 in the total amounts of $46,048 and $69,970. The reduction in the depreciation expense during the three months period of 2007 as compared to the respective period of 2006 is primarily due to certain workover costs that were carried on the balance sheet in the first quarter of 2006 were fully depreciated in 2006 while significant new fixed assets such as Well #21 were not yet launched into production in first quarter of 2007 and, accordingly, no depreciation was charged in relation to such assets during first quarter of 2007. Sales, general and administrative expenses Sales, general and administrative expenses for the period ended March 31, 2007 increased to $278,341 from $118,214 in the period ended March 31, 2006 mainly due to the increase in payroll and related taxes to $50,593 (2006: $27,523), legal and audit servicesof $38,180 (2006: $Nil) and other professional services of $22,070 (2006: $4,333). Interest income (expense) Interest expense (net) for the periods ended March 31, 2007 and 2006, amounted to $122,317 and $41,966, respectively. The increase was caused by additional $4,540,000 of convertible debentures bearing coupon rates from 6% to 10% per annum. Convertible Notes Effective March 30 and June 6, 2006, Sunrise Energy Resources, Inc. executed a Convertible Note Subscription Agreement with Millington Solutions Limited to complete a $1.0 million and $2.0 million, respectively, private placement financing in the form of 10% convertible notes. Each tranche will mature in 3 years of the receipt of funds. The coupon is accrued at the rate of 10% per annum on the unconverted amount and is payable annually on each 12 month anniversary of each tranche until conversion or maturity (Note 20). The Notes can be converted into Common shares of the Company at a conversion price of $2.20 at the holder's option at any time before the maturity date of each tranche. For Notes converted between interest due dates, the interest would accrue pro-rata and would be paid in the form of additional shares of the Company's Common stock. The number of such additional shares shall be calculated at the same conversion price. On July 25, 2006 the Company executed a new Convertible Note Subscription Agreement with Millington Solutions Limited for the total amount of $1.0 million with 6% сoupon and the conversion price of $1.40 per share. All other terms were identical to the Convertible Note Subscription Agreements that were signed on March 30 and June 6, 2006. On February 1, 2007, the Company executed Convertible Note Subscription Agreement with Millington Solutions Limited for the total amount of $1.0 million with 7% сoupon and the conversion price of $3.00 per share. All other terms were identical to the Convertible Note Subscription Agreements that were signed on March 30 and June 6, 2006. 30 Table of Contents On March 15, 2007 the Company and Millington Solutions Ltd. agreed that interest accrued under the Convertible Debenture Note agreements CD-1001, CD-1009, CD-1011 and CD-1013 (“the Notes”) may be at the Borrower’s election paid when due in accordance with the Convertible Debenture Note terms; or fully or partially capitalized. In the event, the Borrower elects to capitalize the accrued interests under the Notes, the accrued interest shall be added to the outstanding principal. Following such election, the interest in subsequent periods shall accrue on the increased principal balance at the rate provided by each Convertible Debenture Note agreement. The increased outstanding principal may be converted into the Borrower’s shares of common stock in accordance with the terms of each Convertible Debenture Note. On March 20, 2007, the Borrower elected to capitalize the interest payments on CD-1001 and CD-1009 due on the first annual anniversary of each tranche. Millington Solutions was duly notified of the Borrower’s election and the Lender’s acknowledgement of the above election is kept on the Company’s file. Senior Promissory Notes On March 26, 2007, the Company issued to Dutchess Private Equities Fund, Ltd. ("Dutchess") a senior promissory note in the face amount of $2,553,125 for gross proceeds of $2,375,000 (the "Dutchess Note"). The Note bears interest at 7% per annum and matures on December 26, 2007 ("Dutchess Note Maturity Date"). Pursuant to the Dutchess Note, the Company is required to make payments to Dutchess of $20,000 on each monthly anniversary from the date of issuance through July 26, 2007. Thereafter the Company is required to pay Dutchess $515,170.57 on each monthly anniversary until paid in full. The Company may prepay the Dutchess Note in full within six (6) months of issuance by paying ninety-seven and one-half percent (97.5%) of the balance due on the face amount, without penalty. The Company has also agreed to provide to Dutchess collateral for the Dutchess Note in the form of forty (40) Put Notices; such Put Notices, which may be held in escrow, are more fully described pursuant to the Company's Investment Agreement with Dutchess, dated September 7, 2006. The Put Notices are to be submitted to Dutchess only in the event of default as provided in the Dutchess Note. In the event that the Dutchess Note is not paid in full by the Dutchess Maturity Date, then, as liquidated damages, the face amount of the Dutchess Note shall be increased ten percent (10%) as an initial penalty and an additional two and one-half percent (2.5%) per month for each month until the face amount is paid in full. Further, in the event of default as provided in the Dutchess Note, Dutchess may elect to, among other things, either switch the Residual Amount (as defined in the Dutchess Note) to a three-year, eighteen percent (18%) interest bearing convertible debenture at a twenty-five percent (25%) discount to the market during conversion or increase the Payment Amount (as defined in the Note) to fulfill the repayment of the Residual Amount. The Company also issued to Dutchess 50,000 shares (“the Dutchess Shares”) of the Company's restricted common stock as compensation of Dutchess’s placement agent services in connection with the transaction. The net proceeds to the Company of $2,285,425 were used to finance the construction of the gas treatment plant and a pipeline on Karaikozovsk block that are necessary to operate Well #21 of the above block. The Dutchess Notes are senior to all other debt obligations of the Company. Liquidity and Capital Resources Since inception, we have financed our operations from private sources. We anticipate continuing losses in the near future while Esko Pivnich and Pari establish steady production of oil and gas in Ukraine. As at March 31, 2007, the Company had total current assets of $4,061,649 and total current liabilities of $5,844,004, respectively. As at March 31, 2007, the Company had cash balances of $1,413,094 and a working capital deficit of $1,782,354, respectively. We are currently discussing various financing options with private investors, including with certain of the Company’s shareholders, however, no assurance can be given as to if, when and under what terms such new financing may be received by the Company. Failure to timely receive such financing may cause us to significantly curtail or altogether suspend our capital expenditure program. This may, in turn, have material adverse effect on our production activities. 31 Table of Contents Starting from August 26, 2007 until December 26, 2007 the Company will need to pay Dutchess Private Equitie Fund, Ltd approximately $515,170 per month to service principal and interest payments under the Dutchess Note. The Company plans to use cash provided by its operating activities, borrowing as well as private equity and convertible debenture offerings to service the above payments. However, there is no assurance that the above sources will materialize or be sufficient to cover the obligatory payments under the Dutchess Note. The Company may also cover the shortfall by issuing its registered shares to Dutchess that Dutchess may sell into the market under the Equity Line of Credit with Dutchess. If by that time, the market in the Company’s share continues to be thin and illiquid and Dutchess elects to sell the shares into the market, the price of the Company’s stock may experience a sharp fall which may result in a significant dilution to the Company’s stockholders. Cash flow Cash (used in)/provided by operating activities during the periods ended March 31, 2007 and 2006 amounted to $(938,902) and $(166,311), respectively.Significant cash outflow for the three months of 2007, as compared to the respective period of 2006, was primarily caused by the larger net loss of $(218,687) from $(55,983) in 2006, increase in accounts receivable of $(127,134) vs. a reduction of $57,183 in 2006, decrease in accounts payable of($317,047) vs. an increase of $46,504 in 2006, $(304,315) reduction in prepayments for oil and gas vs. a reduction of $(147,551) in 2006, a reduction in other accounts payable of ($284,358) vs. a reduction of $(215,160) in 2006 and growth in taxes receivable of $(105,868) vs. a growth of $(34,820) in 2006. During the three months ended March 31, 2007 cash provided by financing activities in an amount of $3,139,504 was due to financing obtained under the convertible notes received in the amount of $836,200 and net proceeds of the Dutchess Note of $2,285,425. During the three months ended March 31, 2007, the Company made capital expenditures of $916,635 most of which mainly represented the completion costs of Well #21 of Karaikozovsk property while during the three months ended March 31, 2006, the capital expenditures amounted to $186,112 which mainly represented the workovers of Wells #2 and #3. During the three months ended March 31, 2007, the capital expenditures were mainly financed by the proceeds of the convertible debentures. Cash Requirements The Company anticipates it will require approximately $6,000,000 in 2007 to implement its capital expenditure program for the properties covered by the licenses, construction of infrastructure for Karaikozovsk and Rakitnyansk blocks, as well as the continuation of drilling of Well#1 on Peremyshlyansk property. The Company believes it will be able to raise these funds through equity, debt and convertible debt financing; however, there is no assurance that such funds will be raised and no certainty as to when such funds may be raised or on what terms. Income Taxes, Net Operating Losses and Tax Credits Currently, the Company is liable for Ukrainian income tax at a rate of 25% of the pre-tax earnings as defined by applicable tax regulations under the Ukrainian income tax legislation. The taxation system in Ukraine is evolving as the central government transforms itself from a command to a market-oriented economy. Based on current tax law and the United States — Ukraine income tax treaty, the income tax paid in Ukraine may be credited against the Company’s tax liability when determining the Company’s US income taxes payable, if any. 32 Table of Contents Critical Accounting Policies and Recent Accounting Pronouncements We have identified the policies below as critical to our business operations and the understanding of our financial statements. The impact of these policies and associated risks are discussed throughout Management’s Discussion and Analysis where such policies affect our reported and expected financial results. A complete discussion of our accounting policies is included in Note 2 of the Notes to Consolidated Financial Statements. Going Concern The Company’s consolidated financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As shown in the consolidated financial statements, the Company incurred a net loss of $218,687 during the period ended March 31, 2007, and, as of March 31, 2007, the Company’s current liabilities exceeded its current assets by $1,782,354. Additionally, to fully develop the area covered by the Licenses, the Company needs substantial additional funding. In view of the matters described in the preceding paragraph, recoverability of a substantial portion of the assets shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis.For the Company to meet its financing requirements, it would have to raise additional funds, primarily by way of equity contributions, and to succeed in its future operations. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue its operations. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue in its operations as a going concern: o The Company plans to continue to raise additional capital in the equity, debt and convertible debt markets as significant source of funding its development of the properties covered by the Licenses. o Based on its expected production capabilities from the expenditures that will be made as a result of equity and debt financing, the Company believes that it could generate adequate cash flow. o Additional funding requirements may also be necessary before the Company is able to rely solely on the cash flow resulting from the production achieved on its licensed properties. Accordingly, our independent auditors included an explanatory paragraph in their report on the December 31, 2006 consolidated financial statements expressing concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Functional and Reporting Currency The reporting currency of the accompanying consolidated financial statements is the US dollars. Ukrainian entities use Ukrainian Hrivna (UAH) as their functional currency since most of their revenues and operating expenses are denominated in Ukrainian Hrivnas. The Ukrainian Hrivna is not a fully convertible currency outside of Ukraine. The translation of Hrivna denominated assets and liabilities into US dollars for the purpose of these consolidated financial statements does not indicate that the Company could or will in the future realize or settle in US dollars the translated values of these assets and liabilities. The prevailing exchange rates as at March 31, 2007 and December 31, 2006 were approximately 1U.S. dollar to $5.0500 Ukrainian Hrivnas. For the periods ended March 31, 2007 and 2006, the average exchange rate for 1 U.S. dollar was $5.0500 1Ukrainian Hrivnas, respectively. 33 Table of Contents Principles of Consolidation The consolidated financial statements incorporate the financial statements of Sunrise Energy Resources Inc. and other enterprises, where the Company, directly or indirectly exercises control. Control is achieved where the Company has the power to govern the financial and operating policies of an invested enterprise so as to obtain benefits from its activities. All significant intercompany transactions, balances and unrealized gains (losses) on transactions are eliminated on consolidation. Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from these estimates. Oil and Gas Reserve Information As of March 31, 2007, we have not been able to estimate the quantity of proved reserves within the meaning of Rule 4-10(a) of Regulation S-X. We plan to estimate our proved reserves for Karaikozovsk block in 2007 once we complete Well #21 of Karaikozovsk block. The Company has hired independent geologists to review these calculations. Successful Efforts Method of Accounting We will follow the successful efforts method of accounting for our investments in oil and gas properties, as more fully described in Note 2 of the Notes to Consolidated Financial Statements, following the completion of construction works on well #21 and launching it into commercial production. This accounting method has a pervasive effect on our reported financial position and results of operations. Revenue Recognition For revenue from product sales, the Company recognizes revenue in accordance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements” (“SAB 104”). SAB 104 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Criterion (1) is met as every delivery is covered by a separate contract and the title passes to the customer only upon customer’s acceptance at point of destination, which is in compliance with criterion (2). Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered and accepted by its customers. In accordance with the Company’s standard contract terms, once delivered and accepted the product cannot be returned and no claims can be presented to the Company. The Company recognizes revenue on gross basis. 34 Table of Contents ITEM 3.Quantitative and Qualitative Disclosures about Market Risk Oil and Gas prices The demand for, and price of, oil and gas is highly dependent on a variety of factors, including international supply and demand, the level of consumer demand, weather conditions, the price and availability of alternative fuels, actions taken by governments and international cartels, and global economic and political developments. International oil prices have fluctuated widely in recent years and may continue to fluctuate significantly in the future. The Company believes it may benefit significantly due to the recent changes in the Ukrainian market for gas. In addition, and although not foreseen, the Ukrainian government may oblige domestic producers to sell oil or gas to the state or domestic purchasers at prices well below international levels for indeterminate periods of time. Currency Exchange Risk Domestic sales of oil and gas in Ukraine are made in local currency (Hryvna) and then converted to US$. The US$ - Hryvna exchange rate may move adversely to affect oil and gas prices. In addition, there can be no assurance that the Ukrainian authorities may not introduce price stabilization mechanisms which adversely affect oil and gas prices in US$ terms for EP. While many of Sunrise’s financial obligations are denominated in United States dollars, a number of foreign currency effects may arise from exchange rate movements. Sunrise does not engage in active speculative hedging to minimize exchange rate risk. Disclosure regarding Forward-Looking Statements This quarterly Report contains forward looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995). All statements, other than statements of historical fact, contained in this report are forward looking statements, including, without limitation, statements regarding the future financial position, business strategy, proposed acquisitions, budgets, litigation, projected costs and plans and objectives of or involving Sunrise or its subsidiaries. Sunrise Shareholders can identify many of these statements by looking for words such as “believe”, “expects”, “will”, “intends”, “projects”, “anticipates”, “estimates”, “continues” or similar words or the negative thereof. There can be no assurance that the plans, intentions or expectations upon which these forward looking statements are based will occur. Forward looking statements are subject to risks, uncertainties and assumptions, including those discussed elsewhere in this report. Although Sunrise believes that the plans, intentions and expectations represented in such forward looking statements are reasonable, there can be no assurance that such plans, intentions and expectations will prove to be correct. Some of the risks which could affect future results and could cause results to differ materially from those expressed in the forward looking statements contained herein include: risks inherent in the future prices for oil and natural gas, political and regulatory risks, risks inherent in currency exchange rates, risks inherent in the prices for services and government fiscal regimes and the risk that actual results will vary from the results forecasted and such variations may be material. The information contained in this report, including the information set forth under “Risk Factors”, identifies additional factors that could affect the operating results and performance of Sunrise. We urge you to carefully consider those factors. The forward looking statements contained herein are expressly qualified in their entirety by this cautionary statement. The forward looking statements included in this Report are made as at the date of this Quarterly Report and Sunrise undertakes no obligation to publicly update such forward looking statements to reflect new information, subsequent events or otherwise. As used in this annual report, the terms “we”, “us”, “our”, “Company” and “Sunrise” means Sunrise Energy Resources, Inc. and its consolidated subsidiaries, unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. 35 Table of Contents The above discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. ITEM 4. CONTROLS AND PROCEDURES The Company’s Principal executive officers and principal financial officer, based on their evaluation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) of the Securities Exchange Act of 1934) as of March 31, 2007 have concluded that the Company’s disclosure controls and procedures are adequate and effective to ensure that material information relating to the Company’s and its consolidated subsidiaries is recorded, processed , summarized and reported within the time periods specified by the SEC’s rules and forms, particularly during the period in which this quarterly report has been prepared. The Company’s principal executive officers and principal financial officer have concluded that there were no changes in the Company’s internal controls or in other factors that could significantly affect these controls as of the end of the period covered by this report based on such evaluation, and that there was no significant deficiencies or material weaknesses in the Company’s internal controls. 36 Table of Contents PART II – OTHER INFORMATION ITEM1.LEGAL PROCEEDINGS Other than as set forth below, there are no outstanding legal proceedings material to the Company to which the Company or any of its assets are subject, nor are there any such proceedings known to be contemplated. Management believes that the resolution of all business matters which would have a material impact on the Company’s financial position or operating results have been recorded. Esko Pivnich JSC Ukrneft, Okhtirkaneftegas–In 2003 the Company filed a claim against JSC Ukrneft, Okhtirkaneftegas, with respect to the advance paid by the Company in 2002 in amount of $198,880 to complete certain capital construction works under PSA # 01-SD dated April 26, 2000 (Notes 3 and 6). In April 2004 after a number of hearings by courts of different circuits, the Supreme Court of Ukraine ordered Okhtirkaneftegas to pay the outstanding balance to the Company without further delays. Despite this final ruling of the Supreme Court, as of November 13, 2006 the balance has not been paid. The Company plans to void PSA # 01-SD and to offset the amount due to it against amounts payable to JSC Ukrneft and its subsidiary Okhtirkaneftegas in 2007. DP NAK Nedra Ukraini Poltavnaftogasgeologiya – In 2006 The Company sued Poltavneftegasgeologiya for expected profits in the amount of $474,053 resulting from a refusal of Poltavneftegasgeologiya to execute its obligations under the terms ofPSA # 01-SD. The Court of Poltavskiy region has ruled in the Company’s favor and obliged Poltavneftegasgeologiya to pay the Company amount of $356,994. Poltavneftegasgeoligia has filed a appeal with inter-regional court of Kiev city. As of May 11, 2007, no new hearings took place and according to management’s estimates there is a high possibility of wining the case. Pending final resolution of this matter, the Company has not recorded this as income. Taxes – During 2004 the Company was audited by the State Tax Inspection of Podolsk region, Kiev, and was assessed additional VAT and Profit tax fines and penalties thereon in the aggregate amount of $598,324 related to FY2003 and FY2002. The amounts were accrued in the consolidated financial statements in full. Esko Pivnich appealed against the decision to the Civil Court of Kiev and the matter was ruled in favor of Esko Pivnich. Since the initial appeal was ruled in favor of the Company, no correspondence from the Supreme court of Kiev has been received and a favorable legal precedent has been established, the Company believes that it has excellent chances of prevailing in this case.Despite the applicability of FIN48 in this situation, the Company chose not to reverse the accrued provision at this time due to the unpredictability of the local government actions. The Company will not reverse the accrued liability until there is a final court decision that cannot be appealed. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds During the first 3 months of 2007, the Company raised $17,879 from private placements of 22,146 shares Company’s unregistered stock to non-US investors in reliance on Regulation S as promulgated under the Securities Act of 1933. The proceeds from this offering were used for working capital and general corporate purposes. Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None 37 Table of Contents Item 5. Other Information None Item 6.EXHIBITS, FINANCIAL STATEMENTS AND SCHEDULES AND REPORTS ON FORM 8-K Reports on Form 8-K A Current Report on Form 8-K filed by the Company on March 28, 2007. The following Consolidated Financial Statements pertaining to Sunrise Energy Resources are filed as part of this quarterly report: Consolidated Balance Sheets as of March 31, 2007and December 31, 2006 ConsolidatedStatements of Changes in Stockholders’ Equity (Capital Deficit) for the three months ended March 31, 2007 Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2007 and 2006. Notes to the Consolidated Financial Statements for the periods ended March 31, 2007and December 31, 2006 Exhibit Number Description Incorporation by Reference 31.1 Rule 13a-14(a) Certification of Chief Executive Officer Filed Herewith 31.2 Rule 13a-14(a) Certification of Chief Financial Officer Filed Herewith 32.1 Section 1350 Certification of Chief Executive Officer Filed Herewith 32.2 Section 1350 Certification of Chief Financial Officer Filed Herewith SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Sunrise Energy Resources, Inc. /s Konstantin Tsirulnikov Date: May 15, 2007 Konstantin Tsirulnikov President and Chief Executive Officer 38
